Citation Nr: 0533267	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  97-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran/Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision, and has been remanded 
on several occasions, most recently in September 2004.  In 
June 2004, the veteran had a hearing at the RO.


FINDING OF FACT

The evidence of record fails to confirm the veteran's 
reported stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id. at (f)(1).  In this case, however, the record 
reflects the veteran served as a reciprocating aircraft 
engine mechanic.  There is no record of any awards or 
commendations showing the veteran engaged in combat.  

The veteran has alleged (such as on his stressor 
questionnaire) a number of in-service stressor incidents 
stemming from his three months in Vietnam between January and 
March 1971, including mortar attacks on the base at which he 
was stationed (Phan Rang, Air Force Base), being shot at 
while flying, retrieving dead American soldiers, and 
witnessing the rape of a Vietnamese girl by American 
soldiers.  Later, at a June 2004 hearing, the veteran added 
that he was wound by shrapnel.  

In regard to the contention concerning a shrapnel would, it 
is observed that there is no record from service of such a 
wound, and the veteran's separation physical also failed to 
note any shrapnel in his right leg.  The medical officer 
indicated that the veteran's lower extremities were normal, 
and despite noting three scars on the veteran's body, the 
medical officer made no mention of any scarring on the 
veteran's right leg.  The first indication of the presence of 
metal in the veteran's leg occurred nearly thirty years after 
he was discharged from service.  Furthermore, at his hearing 
in 1998, the veteran made no mention of any shrapnel in his 
leg.  Accordingly, the Board finds that the mere discovery of 
metal in the veteran's right leg is insufficient evidence of 
enemy mortar attacks in Vietnam.  

Furthermore, VA has made additional efforts to confirm the 
veteran's alleged stressors, but they have been unsuccessful.  
Research by the Center for Unit Records Research (CURR) 
failed to confirm any of the veteran's reported stressors.  
In a March 2000 letter, CURR indicated that it had been 
unable to document any mortar attacks against Phan Rang Air 
Base in January 1971.  Similarly, research into the mission 
of the veteran's unit, the 9th Special Operations Squadron, 
revealed that the unit was to provide psychological warfare 
support, as well a to provide visual reconnaissance, and to 
broadcast advisories such as prior to Air Force anti-mosquito 
spray operations, and other emergency warning messages.  
There was no mention of the unit handling dead soldiers, or 
coming under fire, and there is no corroboration of the rape 
the veteran described.  

Thus, while the medical evidence of record reflects that the 
veteran is currently diagnosed to have PTSD, his file is void 
of evidence corroborating any of his alleged stressors.  As 
such, a basis upon which to establish service connection for 
PTSD has not been presented, and the veteran's claim is 
denied.  


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in September 2004, which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in September 2004 was not given prior 
to the first adjudication of the claim, it was given prior to 
a subsequent adjudication (in a June 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA treatment records identified by the veteran have been 
obtained.  Service medical and personnel records have also 
been acquired.  Research was performed by CURR, and the 
veteran was examined for VA purposes in connection with this 
claim.  The veteran also testified at several hearings before 
the Board (the transcripts of which have been associated with 
the claims file). 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claim.  


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


